UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of:October 2012 Commission File Number:001-33526 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. (Name of Registrant) 545 Promenade du Centropolis, Suite 100 Laval, Québec, Canada H7T 0A3 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F [ ] Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):[ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):[ ] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes [ ] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Date: October 15, 2012 By: /s/ Henri Harland Name: Henri Harland Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit Description of Exhibit Management Analysis of the Financial Situationand Operating Results for the three-month and-six month periods ended August 31, 2012 Consolidated Interim Financial Statements for the three-month and-six month periods ended August 31, 2012 and 2011 Certification of Interim Filings - CEO Certification of Interim Filings - CFO
